Citation Nr: 0530492	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  97-29 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an increased rating for residuals of status 
post fracture of six left ribs, with arthritis of the 
thoracic spine, scoliosis and mid-back pain, currently rated 
as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

Appellant had active military service from October 1976 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the New York, New 
York, Regional Office (RO).

In April 2004, the Board issued a decision denying a rating 
greater than 20 percent for the service-connected disability. 
In June 2005, consistent with the parties' Joint Motion for 
Remand and to Stay Proceedings (Joint Motion), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court), vacated the decision and remanded the matter 
back to the Board for development.

The veteran has also raised issues of disability of the 
cervical spine, shoulders, knees, ankles, and generalized 
arthritis, as secondary to the service-connected disability, 
as well as the issue of an increased rating for fracture, 
left clavicle. These matters have not yet been adjudicated 
and are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been completed.

2.  For the period prior to September 26, 2003, the veteran's 
status-post fracture of six left ribs, with scoliosis and 
mid-back pain is manifested by moderate or severe limitation 
of motion of the thoracic spine with x-ray evidence of 
arthritis, muscle spasms, pain with motion, normal gait, and 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, with no neurological deficits, 
productive of a moderate level of impairment. 

3.  With resolution of reasonable doubt in the veteran's 
favor, effective from September 26, 2003, the veteran's 
status-post fracture of six left ribs, with arthritis of the 
thoracic spine, scoliosis and mid-back pain, is manifested by 
severe limitation of motion of the thoracolumbar spine with 
arthritis, forward flexion of the thoracolumbar spine at 30 
degrees or less, evidence of pain and stiffness, and abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, with no neurological deficits; unfavorable 
ankylosis of the entire thoracolumbar spine is not shown.  
This increase shown on a June 2003 exam warrants a higher 
rating under the criteria in effect in September 2003.  


CONCLUSIONS OF LAW

1.  Prior to September 26, 2003, the criteria for an 
evaluation higher than 20 percent, for status post fracture 
of six left ribs, with arthritis of the thoracic spine, 
scoliosis, and mid-back pain have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5289, 5291, 5292, 
5295 (effective prior to September 26, 2003).

2.  Effective from September 26, 2003, the criteria for a 40 
percent evaluation, but no more, for status-post fracture of 
six left ribs, with arthritis of the thoracic spine, 
scoliosis, and mid-back pain have been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5289, 5291, 5292, 
5295 (effective prior to September 26, 2003) and diagnostic 
code 5237 (effective on and after September 26, 2003) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim for an increased rating.

The VCAA and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. In addition, VA is required to notify the 
claimant that he should submit any pertinent evidence in his 
possession.

The appellant filed his claim in July 1996. In the rating 
decisions, statement of the case and supplements thereto, as 
well as in various letters, e.g., VCAA letter dated in June 
2002, the RO notified the veteran of the evidence and 
information necessary to substantiate his claim, the specific 
information required from him to enable the RO to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and the evidence that he 
should submit if he did not desire VA to obtain the evidence 
on his behalf. Although VA has not specifically requested him 
to submit any pertinent evidence in his possession, it has 
informed him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for the VA to obtain 
such evidence. The Board is satisfied that the veteran was on 
notice of the fact that he should submit any pertinent 
evidence in his possession. 

During the pendency of the appeal, the criteria for 
evaluating intervertebral disc syndrome contained in 
Diagnostic Code 5293 were amended effective September 23, 
2002. See 67 Fed. Reg. 54,345-54,349 (August 22, 2002). The 
regulations governing the evaluation of disease of the spine 
were also revised and became effective on September 26, 2003. 
See 68 Fed. Reg. 51454-58 (Aug. 27, 2003, codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243 (2005). 

In general, where the law or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary. See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991) 
(overruled on other grounds Kuzma v. Principi, No. 03-7032 
(Fed. Cir. Aug. 25, 2003). 

The new provision should not be applied to the claim if it 
would produce retroactive effects. See VAOPGCPREC 7-2003 
(Nov. 19, 2003) ("[S]tatutes or regulations liberalizing the 
criteria for entitlement to compensation . . . may be applied 
to pending claims because their effect would be limited to 
matters of prospective benefits.").  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue). 

The Board notes that in a November 2003 supplemental 
statement of the case, the veteran was notified of the 
revised regulations and his claim was afforded consideration 
under the revised criteria. The case was remanded in April 
2004 for further development, and the veteran was again 
notified in letter dated in July 2005, of the evidence 
necessary to substantiate his claims, and provided adequate 
opportunity to respond. Additionally, in July 2005, he was 
also furnished with a notification letter advising him of the 
Court's remand and to submit additional evidence in support 
of his claim. The veteran and his representative were 
provided with adequate opportunity to respond, and submitted 
written argument on the issue. Therefore, the Board is 
satisfied that VA has complied with the requirements of the 
VCAA and the implementing regulations. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The record also reflects that all identified medical evidence 
has been obtained. In addition, the veteran has been afforded 
appropriate VA examinations to assess the severity of his 
disability. Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim. The Board is also unaware of any such 
evidence. The Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Accordingly, the Board will address the merits of the claim.

II.  Factual Background

Preliminarily, the Board notes that the appellant has 
submitted records pertinent to other conditions not on 
appeal. Although the Board has reviewed all the evidence of 
record, only the salient records are discussed below. In 
accordance with 38 C.F.R. §§ 4.1, 4.2 (2005) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability. 

Historically, service medical records reflect injuries in a 
motor vehicle accident in 1980, resulting in posterior 
fractures to left ribs 2 through 7, a comminuted fracture of 
the left clavicle, left hemopneumothorax, and severe left 
pulmonary contusion. On Navy medical board for separation in 
1980, specific diagnosis entered was "chronic intercostal 
nerve neuralgias, left, secondary to fractured ribs." 
Separation examination reflects residuals of left clavicle 
deformity and mild scoliosis. 

Service connection was granted in a September 1987 rating 
decision, for status post fracture, 6 ribs left, with 
scoliosis and chronic mid-back pain, rated as 20 percent 
disabling effective from October 29, 1985, which rating has 
remained unchanged. The veteran is also service-connected for 
fracture of left clavicle, left pneumothorax, and status post 
laceration left parietal area, all noncompensably rated 
effective from October 29, 1985.

For background purposes, the post-service records show 
complaints of chronic back pain in September 1981. X-rays of 
the cervical spine showed minimal dextroscoliosis with 
convexity to the right. There was no fracture of the 
vertebral bodies, pedicles or posterior elements, and no 
misalignment. Impression was mild change of posture. Thoracic 
x-rays showed relatively mild S-shaped scoliosis with upper 
convexity directed to the left. Vertebral bodies were intact 
and there were healed old fractures on the left side in 
second to seventh rib close to the costovertebral 
articulations. Impression was healed old rib fractures on the 
left side with mild change of posture in the thoracic spine. 
Lumbosacral spine was preserved, with mild rotational 
scoliosis with convexity to the left, intact vertebral bodies 
and intervertebral disc spaces with normal heights 
throughout, and no misalignment or degenerative changes. 
Impression was essentially normal study. Chest x-ray showed 
relatively mild deformity of the bony chest by thoracic spine 
scoliosis and multiple old fractures on the left side.

October 1981 VA consultation report revealed paravertebral 
muscle spasms, left greater than right, no spinous process 
tenderness, no muscle weakness, intact sensory-motor 
examination, and pains when recovering from full forward 
flexion. Impression was of paravertebral muscle spasm without 
any findings of radiculopathy or intercostals nerve 
involvement. A December 1981 VA examination showed normal x-
rays with no source of reported pain, and that the veteran 
was referred to neurosurgery for chronic intercostal nerve 
neuralgias. Neurosurgery reported paravertebral muscle spasm 
left and right, but no findings of radiculopathy or 
intercostal nerve involvement. Diagnosis included history of 
fractured 6 left ribs, paradorsal area, clinically healed 
without evident deformity, residual, history of status 
postoperative drainage of left pleura, for hemo-pneumothorax, 
history of closed fracture left clavicle, with clinical 
healing with mild deformity (callus) but without other 
residual, history of chronic intercostal neuralgia, without 
objective evidence. 

Appellant received VA hospital treatment in February 1986, 
during which a transcutaneous electrical nerve stimulation 
(TENS) unit was installed. Subsequent VA and private 
treatment notes from 1986 through 1994 reflect chronic back 
pain of upper thoracic and lumbosacral area with mild 
rotational scoliosis of the lumbosacral spine convex to the 
left with reservation of lordosis, mild paraspinal spasm, and 
without associated neurological symptoms. 

In VA rating examination dated in May 1990, the examiner 
noted that the appellant had received inpatient treatment at 
VA medical center in February 1986, and diagnosed with 
intercostals neuralgia, and that at that time no muscle spasm 
or atrophy were shown. The diagnosis in 1990 was moderate 
mid-thoracic back pain possibly due to intercostals neuralgia 
as well as scoliosis of the thoracic spine resulting in 
limitation of motion on flexion. 

The veteran filed a claim for increased rating for the 
service-connected disability in July 1996. 

Evidence pertinent to the instant claim reveals a January 
1995 private treatment record showing complaints of thoracic 
back pain since service. He was noted as doing fairly well 
with a TENS unit. He was working with limitations of bending 
below the waist and lifting below the waist, bending, or 
stooping. On examination, a TENS unit was noted on the 
thoracic back, with no obvious point of tenderness of the 
thoracic or paraspinal musculature, and no spasm. Range of 
motion was laterally to 30 degrees, and forward flexion to 40 
degrees. Motor strength was 5/5 throughout, with deep tendon 
reflexes at 2 plus. Assessment was chronic thoracic 
arthritis. An October 1995 private medical report reflects 
complaints of back pain, knee pain and shoulder pain, and 
burns to the back from the TENS unit. There was marked 
tenderness and spasm along the mid dorsal spine from T1 to 
T6, especially on the right side. There was decreased range 
of motion in all fields, and the cervical spine appeared 
normal. Assessment was status post MVA with chronic back 
pain; thoracic myositis, chronic in nature; rule out 
traumatic arthritis. 

A December 1995 private medical report reflects a history of 
chronic thoracic myositis, with use of a TENS unit. He 
complained of pain and spasms and inability to work without 
TENS unit. Examination showed tenderness and spasm of the 
paraspinous muscles at the site of the TENS patches. 
Assessment was chronic back pain with spasm, and skin 
irritation secondary to TENS unit. 

VA clinical treatment notes from May 1996 to August 1996 show 
complaints of pain between his shoulder blades worsening 
since his return to work operating heavy machinery. A May 
1996 VA consultation report showed assessment of "chronic 
thoracic pain likely secondary to Degenerative Joint Disease 
(DJD) and old rib fracture." June 1996 VA clinical note 
reports persistent pain and stiffness between the shoulder 
blades, worse with activity. June 1996 VA X-rays of the 
cervical spine show spondylosis but no evidence of frank 
herniation or compression. X-ray of the left shoulder showed 
old fracture of the left clavicle but found no bony or joint 
abnormalities. June 1996 Magnetic resonance imaging (MRI) 
showed osteoarthritic changes in the mid-cervical spine with 
no evidence of frank herniation or significant compression. 
There was reversal of the normal lordosis, and the upper 
thoracic vertebral bodies were unremarkable. Disc 
degenerative changes were apparent, but with no evidence of 
frank herniation. 

On August 1996 VA examination, complaints were of chronic 
pain in the thoracic spine area pain between the shoulder 
blades since service, with worsening pain in movement of the 
upper extremities, and stiffness in the thoracic area with 
difficulty moving the right shoulder. Physical examination 
revealed no postural abnormalities. There was scoliosis of 
the thoracic spine, paravertebral muscle spasm in the mid-
thoracic area. Range of motion was forward flexion 0 to 50 
degrees, backward extension 0 to 30, lateral flexion 0 to 30 
degrees, rotation 0 to 30 degrees, and straight leg raising 
negative bilaterally. There was mid-thoracic pain on sneezing 
and coughing, with objective evidence of pain on motion in 
the mid-thoracic area. 

Neurological examination was of normal sensory examination of 
the upper extremities. Motor strength was 5/5 on the upper 
extremities; biceps and triceps 4+ bilaterally active and 
equal. There was tenderness on the mid-thoracic area on 
percussion. Diagnosis was chronic thoracic pain; degenerative 
joint disease of the thoracic spine; history of MVA and rib 
fracture; using TENS unit for chronic mid-thoracic pain with 
less relief. 

August 1996 x-rays of the thoracic spine showed minimal to 
moderate scoliosis of the dorsal spine with convexity to the 
left. There was mild degenerative joint disease in the form 
of lateral and anterior marginal osteophytes. The paraspinal 
line was intact, with no evidence of compression fracture. 
Impression was degenerative joint disease, and scoliosis of 
the dorsal spine with convexity towards the left. X-rays of 
the left shoulder showed no bony or joint abnormalities, or 
soft tissue calcifications. There was no acute fracture or 
dislocation, and the examiner noted an old fracture involving 
the left clavicle. Impression was old fracture involving the 
left clavicle; the rest of the bony and joint structures of 
the shoulders appeared normal.

In a November 1996 rating decision, the RO denied a rating 
higher than 20 percent concluding that severe limitation of 
motion of the dorsal spine was limited to a maximum 10 
percent rating, and severe muscle disability was not shown 
for a rating higher than 20 percent.

A November 1997 VA Rehabilitation Medicine follow-up note 
shows complaints of stiffness in the upper back between the 
shoulder blades and neck, aggravated by physical activity and 
cold weather. There was relief with TENS unit. There was also 
migratory pain in both shoulders. Range of motion revealed 
normal flexion and lateral rotation of the neck without any 
significant increase in pain, There was tenderness on 
palpation of the C-7 vertebral body. 

March to April 1999 VA outpatient treatment notes reflect a 
history of upper thoracic pain since the last visit in 
November 1997, when mild cervical degenerative joint disease 
was found. April 1999 VA examination showed sharp neck pain 
and tingling and numbness of the fingers of the left hand. 
Range of motion of the neck showed normal flexion, extension, 
lateral flexion and rotation. There was mild stiffness at the 
end of range of motion, and tenderness about C7-T1 level 
without muscle tenderness. Spurling test was negative 
bilaterally. Bilateral shoulder had full range of motion. 
Assessment was cervical degenerative joint disease without 
neck pain. 

January 2000 VA outpatient treatment notes reflected 
complaints of low back pain of five days' duration after 
filling a wood furnace. Pain was associated with physical 
exertion but had progressively increased since its onset, 
manifested by ache and stiffness in the lower back, and the 
veteran had seen a local physician and received Soma. Back 
pain was much improved, and examination revealed flexion 
limited to approximately 40 degrees and extension to 
approximately 10 degrees. Straight leg raising was negative 
to 90 degrees, bilaterally, with no weakness of the lower 
extremities. Impression was probable lumbar strain.

Appellant underwent a VA examination in July 2002. The 
examiner reported the history of an MVA while in service, and 
noted that appellant reported his back pain had reportedly 
progressively worsened to the shoulder, knees and ankles. 
Complaints were of pain and stiffness, that he could sit and 
drive but was subject to cramping in the lower legs and 
stiffness after prolonged periods. On a scale of 1 to 10, 
pain was 2 on a good day and 8 on a bad day. 

The examiner reported the gait was normal, and the veteran 
could rise and sit with fluid motion. He had full range of 
motion in all joints. Neck forward flexion was to 30 degrees, 
extension to 20 degrees, and lateral bend to 15 degrees 
bilaterally. Waist motion was flexion to 60 degrees, 
extension to 20 degrees, and bilateral torque of 20 degrees. 
The shoulders had full range of motion in extension and 
flexion with no limitation related to pain or ankylosis. 
Hips, knees, and ankles had full range of motion with no 
particular increase or decrease of pain with any modality. 
Diagnosis was traumatic arthritis of the lower spine with 
full range of motion on exam; pain well controlled with 
medication; the onset of the traumatic arthritis was noted as 
the motor vehicle accident while on active duty.

Private treatment notes from August 2002 through February 
2003 showed treatment for right shoulder pain, low back pain, 
and knee pain. The veteran underwent subacromial 
decompression of the right shoulder, with diagnosis of 
acromioclavicular joint arthritis in the right shoulder.

On June 2003 VA examination, the examiner noted that the C-
file and medical records had been reviewed. There was 
reported excessive use of the TENS unit resulting in 
excoriations of hyperpigmented areas. The veteran reported 
pain as 8/10 most of the time, fluctuating to 2/10 on a good 
day with fair- to-good results from oral pain medication. 
Sitting and standing aggravated symptoms, and the veteran 
used the TENS unit daily before work to loosen up. He 
reportedly giving up recreational pursuits because of pain in 
the thoracic spine at the site of the rib fractures, but he 
continued to work steadily. He reported that his physician 
felt that he had generalized arthritis secondary to his 
injuries 23 years ago. He took Indocin and arthritis strength 
Tylenol as need with fairly good results.

Physical examination revealed kyphoscoliosis of the thoracic 
spine, with the top of the "S" facing right. The rib 
fractures appeared to have healed. Palpation of the cervical 
and lumbar spine revealed no tenderness or spasm. Gait was 
slow, steady, upright and rigid, with muted associative 
movement. There was no ankylosis present.

The examiner noted that the thoracic spine has a range of 60 
degrees total flexion to extension. It was further noted 
"[t]his veteran can achieve 20 forward flexion and 10 
extension for 30/60 range of T-spine." As to diagnostic 
testing, it was noted that once diagnosis of degenerative 
arthritis or post-traumatic arthritis of a joint has been 
confirmed, further x-rays are not required. The examiner 
found no additional limitation of range of motion and 
function by pain, fatigue, weakness, or lack of endurance. 
Neurological examination was normal. Diagnosis was 
"[t]horacic spine pain, diminished range of motion, stable 
since 1980, related to rib fractures at the site of juncture 
of the thoracic spine. He is adamant in his belief that his 
current state of aches and pains in almost every joint due to 
DJD is consequent to the MVA - but there is no substantial 
medical evidence for this to be the case."

III.  Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005). The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned. 
38 C.F.R. § 4.7. 

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case. See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993). In reviewing the claim for a higher 
rating, VA must consider which diagnostic code or codes are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion. See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995). 

The Board considers all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not the 
veteran has raised them. See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

The veteran's disability, originally characterized as status 
post fracture of 6 ribs, left, with scoliosis and chronic 
mid-back pain, was initially service-connected and rated in 
September 1986 as 20 percent disabling, analogous to muscle 
injury and removal of ribs under hyphenated diagnostic code 
(DC) 5320-5297. The evidence reflects that the current 
disability includes arthritis of the thoracic spine with 
limitation of motion and pain. Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen. See 38 C.F.R. § 4.27. In this instance, 
Diagnostic Code (DC) 5297 is for rating of removal of the 
ribs, and DC 5320 for rating muscle group XX, postural 
support of the body in extension and lateral movements of the 
spine. Sacrospinalis (erector spinae and its prolongations in 
thoracic and cervical regions). 

Under DC 5297 for the removal of ribs, a 10 percent rating is 
warranted for removal of one rib or resection of two or more 
ribs without regeneration; a 20 percent rating requires 
removal of two ribs, 30 percent for three or four; 40 percent 
for five or six; and 50 percent for more than six ribs. 

Based on a thorough review of the record, the Board finds 
this code inapplicable since no ribs were removed and ribs 
fractures are well-healed.

As regards rating as muscle injury under DC 5320, the rating 
criteria provide that Muscle Group XX includes those muscles 
responsible for postural support of the body and extension of 
lateral movements of the spine. Muscles listed as part of 
this group include the spinal muscles, including 
sacrospinalis (erector spinae and its prolongations in 
thoracic and cervical regions). 38 C.F.R. § 4.73, Diagnostic 
Code 5320. Pursuant to DC 5320, cervical and thoracic region, 
a 20 percent rating is warranted if impairment of Muscle 
Group XX is moderately severe. A 40 percent rating is 
warranted if the impairment is severe.

Moderately severe disability of muscles involves a through- 
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, and intermuscular cicatrization. 
There must be evidence of hospitalization for a prolonged 
period in service for treatment of the wound. The record must 
contain consistent complaints of cardinal symptoms of muscle 
wounds. There must be evidence of unemployability because of 
inability to keep up with work requirements, if present. The 
objective findings are entrance and, if present, exit scars 
which are so situated as to indicate a track of a missile 
through one or more muscle groups. There are indications on 
palpation of loss of deep fascia, or loss of muscle substance 
or loss of normal firm resistance of muscles compared with 
the sound side. The tests of strength and endurance of the 
muscle groups involved (compared with the sound side) give 
positive evidence of impairment.

Severe disability of muscles involves a through-and-through 
or deep penetrating wound due to a high-velocity missile, or 
a large or multiple low-velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and cicatrization. The history and 
complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form. The objective 
findings include extensive ragged, depressed and adherent 
scars of skin so situated as to indicate wide damage to 
muscle groups in the track of the missile. The following, if 
present, are also signs of severe muscle damage: (a) x-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (b) adhesions of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; (c) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile. 38 
C.F.R. § 4.56 (2005).

The Board observes that these criteria were revised to some 
extent in July 1997, and the rating criteria were not changed 
in any significant way as they pertain to the claim at issue, 
thus, the revised criteria have been set forth. However, the 
result would not differ under the former criteria, which 
mirror these provisions.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

As regards to the joints, factors of disability reside in 
reductions of their normal excursions of movements in 
different planes. Inquiry will be directed to more or less 
movement than normal, weakened movement, excess fatigability, 
pain, incoordination, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
interference with standing, sitting and weight-bearing. In 
determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

As regards disability of the spine, the intent of the Rating 
Schedule is to recognize actually painful, unstable or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59. The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment. 38 C.F.R. § 4.10.

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved. 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010. In determining the degree of limitation of motion, 
the provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2004) are 
for consideration. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Limitation of motion of the dorsal (thoracic) spine is 
ratable under diagnostic code 5291, where a 0 percent 
evaluation is warranted for slight limitation of motion of 
the dorsal spine; while a 10 percent evaluation is assigned 
for moderate, or severe limitation of motion. See 38 C.F.R. § 
4.71a, Diagnostic Code 5291 (in effect prior to September 26, 
2003).

Under DC 5292, a 40 percent rating is assigned for severe 
limitation of motion of the lumbar spine. A 20 percent rating 
is assigned for moderate limitation of motion of the lumbar 
spine.  A 10 percent rating is assigned for slight limitation 
of motion.

Under DC 5295, for lumbosacral strain disability, a 40 
percent evaluation is warranted for a severe lumbosacral 
strain with listing of the whole spine, marked limitation of 
forward bending in a standing position, positive 
Goldthwaite's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion. A 
20 percent rating is assigned for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position. A 10 percent 
rating is warranted for lumbosacral strain with 
characteristic pain on motion.; and 0 percent is assigned for 
lumbosacral strain with slight subjective symptoms only.

The application of the words "slight," "mild," "moderate," 
"severe" and "pronounced" have not been defined in the 
Rating Schedule. Rather than applying a mechanical formula, 
the VA must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6. 

As noted above, the revised regulations for spine 
disabilities provide a general rating formula for diseases 
and injuries of the spine for Diagnostic Codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes; Diagnostic code 5237 is for lumbosacral or cervical 
strain.

The revised criteria provide that with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, a 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine; a 50 percent 
rating for unfavorable ankylosis of the entire thoracolumbar 
spine.

A 40 percent rating for forward flexion of the thoracolumbar 
spine to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine. 

A 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, combined range of motion of the thoracolumbar 
spine not greater than 120 degrees (the combined motion 
refers to flexion, extension, left and right flexion, and 
left and right rotation); or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. 

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height. 38 C.F.R. § 4.71a, DC 5237 (2005).

Note (1) after the criteria provides that any associated 
objective neurologic abnormalities, including, but not 
limited to bowel or bladder impairment, is to be evaluated 
separately, under an appropriate diagnostic code. Note (2) 
reflects that for purposes of VA compensation normal range of 
motion of the thoracolumbar spine is 0 to 90 degrees for 
forward flexion, and 0-30 degrees for extension, left and 
right lateral flexion; and left and right rotation.

Note (3) provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in the regulation. Also, each range of motion 
measurement should be rounded to the nearest five degrees. 

Finally, for VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine is 
fixed in flexion or extension, resulting in one or more of 
the following: difficulty walking, restricted opening of the 
mouth and chewing, breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin of the abdomen; dyspnea or dysphagia, 
atlantoaxial or cervical subluxation or dislocation, or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment at zero degrees represents favorable 
ankylosis. Note 6 provides to separately evaluate disability 
of the thoracolumbar and cervical spine segments except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.

IV.  Analysis

The Board has considered the rating criteria and concludes 
that rating under DC 5297 is inapplicable since the veteran's 
ribs were not removed, and the fractures of ribs have healed 
completely. As regards rating as muscle disability, the 
evidence shows no muscle injury. Specifically, in May 1990 VA 
rating examination, the examiner specifically noted there was 
no muscle atrophy. January 1995 VA notes showed motor 
strength was 5/5 throughout, with deep tendon reflexes at 2 
plus, and no muscle atrophy or injury is of record. Thus, a 
higher evaluation is unwarranted under Diagnostic Code 5320 
for injury to any muscle group, including Group XX. 
Additionally, despite speculation of intercostals nerve 
disability, a 1981 neurosurgery consult found no 
radiculopathy or intercostals nerve involvement as a residual 
of the rib fractures, and no neurological disability is 
reflected in the evidence as associated with the rib 
fractures. 

In sum, the Board concludes that the manifestations of the 
veteran's disability are more appropriately rated under the 
criteria for rating spine disabilities with x-ray evidence of 
traumatic arthritis.

Throughout the period of the appeal, the veteran has had 
range of motion of the thoracic or thoracolumbar spine, thus 
ankylosis is not realized. There is no finding of 
intervertebral disc syndrome or nerve impairment to warrant 
higher ratings under the relevant diagnostic codes. The Board 
has also considered rating under other diagnostic codes even 
if not raised by the veteran, but finds no ratings warranted 
under any other diagnostic codes. See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5288, 5289, 5292, 5293, 5295 (2002); 
see also 38 C.F.R. § 4.71a, Diagnostic Codes 5235 -5243, of 
38 C.F.R. Part 4 (effective from September 26, 2003). 
Additionally, the evidence contains no diagnosis of any 
neurological abnormalities attributable to the service-
connected disability, for a separate rating under the revised 
rating criteria. 

It is noted that the service connected disorder involved the 
thoracic spine.  Severe limitation of motion of that segment 
is rated at maximum 10 percent disabling under the old 
criteria.  Under the new criteria, the limitation of motion 
of the thoracolumbar segments are rated in combination, that 
provides the basis for the increased rating assigned herein.  
That rating of 40 percent is assigned effective September 26, 
2003, the date the new criteria became effective.

In evaluating the veteran's disability under the current 
rating criteria for spine disabilities, the evidence shows 
flexion limited to 50 degrees (normal is 90), with all other 
ranges within normal limits (0 - 30 degrees) in August 1996 
VA examination. In January 2000, flexion was limited to 40 
degrees. However, in July 2002 VA examination, range of 
motion was noted at 60 degrees flexion, 20 degrees extension, 
and rotation of 20 degrees. When compared to normal ranges 0 
to 90 degrees for forward flexion, and 0-30 degrees for all 
other excursions, the preponderance of the evidence reflects 
that the veteran has had moderate limitation in flexion, and 
mild limitation of motion in other planes, for the period 
prior to June 9, 2003. Moderate limitation of motion of the 
thoracic spine warrants a 10 percent rating under DC 5291 
(the maximum for limitation of motion of the thoracic spine). 
The lumbar spinal segment is not for consideration at this 
time.   

Significantly, in July 2002 VA examination, the Veteran could 
rise and sit with a fluid motion, had a normal gait, and is 
noted to have traumatic arthritis of the lower spine with 
full range of motion on examination, and pain well-controlled 
with medication. Application of the evidentiary equipoise 
rule is not warranted because the preponderance of the 
evidence is against a finding of severe back disability for a 
higher rating. 

Beginning with the June 2003 VA examination, evidence 
includes subjective reports were of aggravation of symptoms 
on sitting or standing. Although he was able to maintain 
work, he related giving up recreational activities, gait was 
slow, steady, upright and rigid, as compared with normal gait 
in July 2002, with flexion was limited to 20 degrees.  Again, 
under the new criteria, when consideration of the 
thoracolumbar segment is undertaken, this degree of 
limitation of motion of the spine, effective from September 
2003 under warrants a 40 percent rating, but no more.  Since 
a 40 percent rating under the revised criteria is effective 
only from the effective date of the revisions, i.e. September 
26, 2003, that is the proper effective date.

Consideration has been given to the veteran's assertions of 
pain, stiffness, aching and discomfort in the areas of the 
spine that have been associated with the thoracolumbar 
disability, however, these symptoms are already contemplated 
in the rating criteria. 38 C.F.R. § 4.71a , DC 5237; §§ 4.40, 
4.45; See also DeLuca, 8 Vet. App. 202 (1996). 

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1). The record reflects that the veteran continues 
with his employment, and there is no evidence of 
hospitalization for this disability and no manifestations of 
the disability that are not contemplated by the schedular 
criteria. There is no indication that the average industrial 
impairment from the disability exceeds that represented by 
the current rating. Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

Prior to September 26, 2003, entitlement to an evaluation 
higher than 20 percent for status-post fracture of six left 
ribs, with arthritis of the thoracic spine, scoliosis and 
mid-back pain, is not established.

Effective from September 26, 2003, a 40 percent rating, but 
no more, for status post fracture of six left ribs, with 
arthritis of the thoracic spine, scoliosis and mid-back pain, 
is granted subject to the regulations governing the payment 
of VA monetary benefits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


